DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on October 27, 2022 have been considered.  New Claim 12 has been added.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
3.	Newly added Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 12:
	Newly added claim 12 recites:
	“(New) An access point on a data communication network and implemented at least partially in hardware, for improving computer network security by implementing security policies of a firewall device at a plurality of access points, the access point comprising: 
       	a processor; 
        	a network interface, communicatively coupled to the processor; and 
        	a memory, communicatively coupled to the processor and storing source code, comprising: 
         	a first module to receive application data collected by an IDS (intrusion detection system) on the data communication network and concerning applications executing on stations coupled to the plurality of access points;
          	a second module to receive firewall rules for applications from a firewall device coupled to the data communication network and providing firewall services to the plurality of access points, including outbound traffic from the plurality of access points; 
          	a third module to parse the firewall rules to expose configured actions for applications; 
           a fourth module to prepare a customized application control policy for each particular application for implementation by at least one of the plurality of access points, wherein the customized application policy concerns how the at least one access point prioritizes network traffic for DPI (deep packet inspection) for data packets for a specific application of a station based on the firewall rules and application data for the specific application; and 
           a fifth module to distribute customized application control policies to the plurality access points based on application traffic handled by each access point.” (emphasis added).
	Therefore, the newly added claim 12 describes that the access point performs receiving application data, receiving firewall rules, parsing the firewall rules, preparing customized application control policies for the access points, and distributing the customized application control policies to the access points.
	However, the specification discloses:
	“the Wi-Fi controller 110 distributes application rules to access points based on firewall rules.” (see spec. pub. [0019]);
	“The access point manager 210 [i.e., the Wi-Fi controller ] manages the access point 140 and a plurality of access points on the network.” (see spec. pub. [0030]); and
	“At step 350 customized application control policies are distributed to the plurality access points based on application traffic handled by each access point. Wi-Fi controllers are an ideal point of distribution given the control over all access points and stations within an enterprise network.” (see spec. pub., [0040]).
	Therefore, the specification discloses that the Wi-Fi controller performs receiving application data, receiving firewall rules, parsing the firewall rules, preparing customized application control policies for the access points, and distributing the customized application control policies to the access points.
	Therefore, the newly added claim 12 is rejected as failing to comply with the written description requirement.

Claim Interpretation
           
           4.    	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
          5.	Newly added Claim 12 contains limitations that invoke 35 U.S.C. 112(f), and is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 Referring to claim 12: 
              	Claim 12 limitation “a first module to receive” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
                      Claim 12 limitation “a second module to receive” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
            Claim 12 limitation “a third module to parse” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
            Claim 12 limitation “a fourth module to prepare” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
           Claim 12 limitation “a fifth module to distribute” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
           Figure 4 discloses 444 ‘Network Interface’.  Therefore, the drawing discloses an ‘Network Interface’ as ‘a first module to receive’.
           Figure 4 discloses 444 ‘Network Interface’.  Therefore, the drawing discloses an ‘Network Interface’ as ‘a second module to receive’.
            Figure 4 discloses 420 ‘Processor’.  Therefore, the drawing discloses an ‘Processor’ as ‘a third module to parse’.
            Figure 4 discloses 420 ‘Processor’.  Therefore, the drawing discloses an ‘Processor’ as ‘a fourth module to prepare’.
            Figure 4 discloses 444 ‘Network Interface’.  Therefore, the drawing discloses an ‘Network Interface’ as ‘a fifth module to distribute’.

6.    	 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph. 
                        For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (U.S. 2016/0112903 A1), hereinafter “Kaushik”, in view of Lee et al. (U.S. 10,492,211 B2), hereinafter “Lee”, further in view of Mahabir et al. (U.S. 2017/0244740 A1), hereinafter “Mahabir”.
Referring to claims 1, 11:
	 	Kaushik teaches:
                      A computer-implemented method, in a SDN controller on a data communication network, for improving computer network security by implementing security policies of a firewall device at a plurality of access points, the method comprising the steps of (see Kaushik, [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’; [0026] ‘the SDN controller 110 and the Wi-Fi controller 120 are integrated [i.e., the Wi-Fi Controller ] into a single physical device.’; [0027] ‘The SDN controller 110 policies, … co-exit, … with policies of the Wi-Fi controller 120 and the access pointes’):
            receiving application data (intrusion detection system) on the data communication network and concerning applications executing on stations coupled to the plurality of access points (see Kaushik, [0022] ‘… that a traffic flow concerns video streaming for a certain application’);
            receiving firewall rules for applications from a firewall device coupled to the data communication network and providing firewall services to the plurality of access points, including outbound traffic from the plurality of access points (see Kaushik, [0020] ‘Additional network components can also be part of the system 100, such as firewalls, virus scanners, routers, switches, application servers, databases, and the like.’; [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’; [0022] ‘policy-violating application’);
            parsing the firewall rules to expose configured actions for applications (see Kaushik, [0022] ‘… a traffic flow concerns a low priority or policy-violating application’);
            preparing a customized application control policy for each particular application for implementation by at least one of the plurality of access points, wherein the customized application policy concerns how the at least one access point prioritizes network traffic for DPI (deep packet inspection) for data packets for a specific application of a station based on the firewall rules and application data for the specific
application (see Kaushik, [0022] ‘The SDN controller 110 monitors data plane traffic flows at the access points 130A-N in view of a policy or set of rules to determine any necessary adjustments … deep packet inspection… a traffic flow concerns a low priority or policy-violating application’); and
           distributing customized application control policies to the plurality access points based on application traffic handled by each access point (see Kaushik, [0042] ‘Data plane rules directed at how packets concerning the station are handled by a preferred access point (or access points) are generated by the SDN and implemented at the currently preferred access point (step 650).’).
	Kaushik discloses the SDN controller implementing security policies of a firewall device at a plurality of access points (see Kaushik, [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’).  However, Kaushik does not disclose a wi-fi controller implementing security policies of a firewall device at a plurality of access points.
	Kaushik further discloses the wi-fi controller (see Kaushik, [0026] ‘In one embodiment, the SDN controller 110 and the Wi-Fi controller 120 are integrated into a single physical device.’; [0027] ‘The SDN controller 110 policies, … co-exit, … with policies of the Wi-Fi controller 120 and the access pointes’).  
	 It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kaushik into the system of Kaushik to use a wi-fi controller for implementing security policies of a firewall device at a plurality of access points. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Kaushik’s teaching could enhance the system of Kaushik,  because Kaushik teaches “The SDN controller 110 policies, as implemented, can override, co-exist, or compete with policies of the Wi-Fi controller 120 and the access points 130A-N.” (see Kaushik, [0027]).
	Kaushik suggests the firewall rules (see Kaushik, [0020] ‘Additional network components can also be part of the system 100, such as firewalls, virus scanners, routers, switches, application servers, databases, and the like.’; [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’).  However, Kaushik does not explicitly disclose the term firewall rules.
	Lee discloses the firewall rules (see Lee, col. 4, line 10, ‘firewall rules’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Lee into the system of Kaushik to implement the firewall rules. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Lee’s teaching could enhance the system of Kaushik,  because Lee teaches “Examples of network policies may include controlling the network activity, QoS, rate-limiting, firewall rules or other security policies to be applied during wireless data transmission.” (see Lee, col. 5, line 7).
 	However, Kaushik and Lee do not disclose IDS (intrusion detection system).
	Mahabir disclose the IDS (see Mahabir, [0047] ‘intrusion detection systems’).
	In addition, Mahabir further disclose the customized control policy for an application (see Mahabir, [0128] ‘These rules … can be calculated for each software application … based on its qualities, attributes or properties’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to implement an IDS. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik,  because Mahabir discloses “Current cybersecurity practices depend on detailed analysis and deployment of technology at the computer network level, to try and prevent unwanted intrusions.” (see Mahabir, [0044])
Referring to claim 2:
	 	Kaushik, Lee, and Mahabir further disclose:
		wherein the configured actions comprise one or more of monitor, block, and
quarantine (see Kaushi, [0015] ‘monitoring data flows’. And, Mahabir, [0047] ‘monitor … block’; [0057] ‘quarantine’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to implement block, and quarantine. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik,  because Mahabir discloses “Current cybersecurity practices depend on detailed analysis and deployment of technology at the computer network level, to try and prevent unwanted intrusions.” (see Mahabir, [0044])
Referring to claim 3:
	 	Kaushik, Lee, and Mahabir further disclose:
	receiving application information from an IPS (intrusion prevention system), the application information comprising at least one of application risk and
application popularity (see Mahabir, [0006] ‘determining a software application risk assessment score’; [0044] ‘prevent unwanted intrusions’; [0047] ‘intrusion detection systems’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to implement an IPS, and use application risk. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik,  because Mahabir discloses “Current cybersecurity practices depend on detailed analysis and deployment of technology at the computer network level, to try and prevent unwanted intrusions.” (see Mahabir, [0044])
Referring to claim 4:
	 	Kaushik, Lee, and Mahabir further disclose:
           wherein the access point applies the firewall rules against a data packet, and responsive to the firewall rules, drops the data packet before reaching the firewall device (see Kaushik, [0008] ‘e.g., drop, delay, or change priority of packets from station flow’).
 Referring to claim 5:
	 	Kaushik, Lee, and Mahabir further disclose:
	wherein the network applications is categorized as either high risk or low risk, wherein data packets from high risk applications are prioritized for processing over data packets from low risk applications (Kaushik, [0008] ‘e.g., drop, delay, or change priority of packets from station flow’. And, Mahabir, [0006] ‘determining a software application risk assessment score for the selected software application’; [0089] ‘classifications [i.e., categorizing ]’; [0090] ‘categorize’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to categorize applications, and prioritize packets based on the prioritized applications. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik,  because Mahabir discloses “Measurement of risk can be facilitated by understanding the applications that support specific organizational functions.” (see Mahabir, [0059]) 
Referring to claim 6:
	 	Kaushik, Lee, and Mahabir further disclose:
	updating the firewall rules for applications and updating custom application control polices that are affected (see Kaushi, [0020] ‘firewalls’; [0021] ‘rules’; [0035] ‘Periodic updates’).
Referring to claim 7:
	 	Kaushik, Lee, and Mahabir further disclose:
	providing less AirTime in a packet prioritization scheme for high risk applications relative to low risk applications (see Lee, col. 2, line 3 ‘Airtime with the wireless access point can be divided into time windows’. And, Mahabir, [0006] ‘determining a software application risk assessment score for the selected software application’).	
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Lee into the system of Kaushik to provide airtime based on application risk level. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Lee’s teaching could enhance the system of Kaushik,  because Lee discloses “The inputs can be factors used by the network controller 102 to determine how airtime and network policies are allocated.” (see Lee, col. 6, line 21)
Referring to claim 8:
	 	Kaushik, Lee, and Mahabir further disclose:
	dropping one or more packets at the access point based on firewall rules (see Kaushik, [0008] ‘rules’; [0020] ‘… access points … firewalls’; [0027] ‘packets …dropped’)
Referring to claim 9:
	 	Kaushik, Lee, and Mahabir further disclose:
	           dropping one or more packets at the Wi-Fi controller based on firewall rules (see Kaushik, [0008] ‘rules’; [0020] ‘… access points … wi-fi controller 120 … firewalls’; [0027] ‘packets …dropped’).
Referring to claim 10:
	 	Kaushik, Lee, and Mahabir further disclose:
	dropping one or more packets based on an application generating the traffic (see Kaushik, [0008] ‘rules’; [0020] ‘… access points … wi-fi controller 120 … firewalls’; [0027] ‘packets …dropped’. And, Mahabir, [0006] ‘determining a software application risk assessment score for the selected software application’; [0089] ‘classifications [i.e., categorizing ]’; [0090] ‘categorize’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to categorize applications, and drop packets based on the prioritized applications. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik, because Mahabir discloses “Measurement of risk can be facilitated by understanding the applications that support specific organizational functions.” (see Mahabir, [0059]) 
Referring to claim 12:
	 	Kaushik teaches: 
           A SDN controller on a data communication network and implemented at least partially in hardware, for improving computer network security by implementing security policies of a firewall device at a plurality of access points, the Wi-Fi Controller comprising (see Kaushik, fig. 1; [0026] ‘the SDN controller 110 and the Wi-Fi controller 120 are integrated [i.e., the Wi-Fi Controller ] into a single physical device.’;): 
            a processor; a network interface, communicatively coupled to the processor; and a memory, communicatively coupled to the processor and storing source code, comprising (see Kaushik, fig. 7): 
            a first module to receive application data (intrusion detection system) on the data communication network and concerning applications executing on stations coupled to the plurality of access points (see Kaushik, [0022] ‘… that a traffic flow concerns video streaming for a certain application’);
            a second module to receive firewall rules for applications from a firewall device coupled to the data communication network and providing firewall services to the plurality of access points, including outbound traffic from the plurality of access points (see Kaushik, [0020] ‘Additional network components can also be part of the system 100, such as firewalls, virus scanners, routers, switches, application servers, databases, and the like.’; [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’; [0022] ‘policy-violating application’);
            a third module to parse the firewall rules to expose configured actions for applications (see Kaushik, [0022] ‘… a traffic flow concerns a low priority or policy-violating application’);
            a fourth module to prepare a customized application control policy for each particular application for implementation by at least one of the plurality of access points, wherein the customized application policy concerns how the at least one access point prioritizes network traffic for DPI (deep packet inspection) for data packets for a specific application of a station based on the firewall rules and application data for the specific application (see Kaushik, [0022] ‘The SDN controller 110 monitors data plane traffic flows at the access points 130A-N in view of a policy or set of rules to determine any necessary adjustments … deep packet inspection… a traffic flow concerns a low priority or policy-violating application’); and
             a fifth module to distribute customized application control policies to the plurality access points based on application traffic handled by each access point (see Kaushik, [0042] ‘Data plane rules directed at how packets concerning the station are handled by a preferred access point (or access points) are generated by the SDN and implemented at the currently preferred access point (step 650).’).
           Kaushik discloses the SDN controller implementing security policies of a firewall device at a plurality of access points (see Kaushik, [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’).  However, Kaushik does not disclose an access point implementing security policies of a firewall device at a plurality of access points.
	Kaushik further discloses an access point (see Kaushik, fig. 1, 130A-N ‘access points’)
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kaushik into the system of Kaushik to use an access point for implementing security policies of a firewall device at a plurality of access points. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Kaushik’s teaching could enhance the system of Kaushik,  because Kaushik teaches “The SDN controller 110 policies, as implemented, can override, co-exist, or compete with policies of the Wi-Fi controller 120 and the access points 130A-N.” (see Kaushik, [0027]). 
	Kaushik suggests the firewall rules (see Kaushik, [0020] ‘Additional network components can also be part of the system 100, such as firewalls, virus scanners, routers, switches, application servers, databases, and the like.’; [0021] ‘The SDN controller 110 steers stations, … from a currently connected access point … using data plane rules’).  However, Kaushik does not explicitly disclose the term firewall rules.
	Lee discloses the firewall rules (see Lee, col. 4, line 10, ‘firewall rules’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Lee into the system of Kaushik to implement the firewall rules. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Lee’s teaching could enhance the system of Kaushik,  because Lee teaches “Examples of network policies may include controlling the network activity, QoS, rate-limiting, firewall rules or other security policies to be applied during wireless data transmission.” (see Lee, col. 5, line 7).
 	However, Kaushik and Lee do not disclose IDS (intrusion detection system).
	Mahabir disclose the IDS (see Mahabir, [0047] ‘intrusion detection systems’).
	In addition, Mahabir further disclose the customized control policy for an application (see Mahabir, [0128] ‘These rules … can be calculated for each software application … based on its qualities, attributes or properties’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahabir into the system of Kaushik to implement an IDS. Kaushik teaches "The invention relates generally to wireless computer networking, and more specifically, to self-provisioning a wireless communication network with a centralized data plane for access points.” (see Kaushik, [0001]).  Therefore, Mahabir’s teaching could enhance the system of Kaushik,  because Mahabir discloses “Current cybersecurity practices depend on detailed analysis and deployment of technology at the computer network level, to try and prevent unwanted intrusions.” (see Mahabir, [0044])

Response to Arguments
9.	Applicant's arguments filed on October 27, 2022 have been fully considered but they are not persuasive.
(a)	Applicant submits:
“ the Kaushik traffic flow does not provide customized policies to access points based on specific applications of a station.” (see page 10, last para.)
Examiner maintains:
Kaushik discloses: [0022] ‘The SDN controller 110 monitors data plane traffic flows at the access points 130A-N in view of a policy or set of rules to determine any necessary adjustments … deep packet inspection… a traffic flow concerns a low priority or policy-violating application’.
Therefore, the combination of references disclose or suggest providing customized policies to access points based on specific applications of a station. 

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Raleigh; Gregory G. (US 20190311430 A1) disclose Wireless End-User Device Providing Ambient or Sponsored Services;
(b)	DHARWAD; Harsh et al. (US 20190228863 A1) disclose multi-communication path selection and security system for a medical device;
(c)	Li; Xin et al. (US 10055231 B1) disclose Network-access partitioning using virtual machines;
(d)	Likar; Bojan (US 20180183662 A1) disclose fast bss transitions between access points for stations of cloud-controlled wi-fi networks;
(e)	Velasco; Eduardo (US 20140071967 A1) disclose next generation network services for 3g/4g mobile data offload in a network of shared protected/locked wi-fi access points;

 11.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             

/MICHAEL W CHAO/Primary Examiner, Art Unit 2492